Citation Nr: 1033503	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  06-12 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from October 1978 to June 1981.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2008, the Veteran testified at a Travel Board 
hearing.

In February 2009, the Board denied the Veteran's claim for 
service connection for paranoid schizophrenia.  The Veteran 
appealed that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a November 2009 Order, the Court 
vacated the Board February 2009 decision.  The claim was remanded 
back to the Board for development consistent with the parties' 
joint motion for remand. 

The joint motion directed that the Board consider the decision in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) in adjudicating the 
Veteran's claim for service connection for paranoid 
schizophrenia.  In Clemons, the Court held that an appellant's 
claim of entitlement to service connection for PTSD was not 
limited to adjudication for PTSD alone, in light of evidence of 
other diagnoses of mental illness in the record which may or may 
not be related to service and, therefore, might provide an 
alternative basis for entitlement to service connection.  In this 
case the joint motion noted that the Veteran had been diagnosed 
with both posttraumatic stress disorder and paranoid 
schizophrenia.  

Significantly, in this case, the Veteran, unlike the pro se 
appellant in Clemons, has been consistently represented either by 
counsel or a well respected service organization since 1982.  
Secondly, in this case, the Veteran, unlike the appellant in 
Clemons, previously claimed and VA previously adjudicated the 
question of entitlement to service connection for posttraumatic 
stress disorder on the merits.  Indeed, a claim of entitlement to 
service connection for PTSD was initially denied by VA in an 
October 1997 rating decision.  The appellant thereafter failed to 
perfect an appeal.  In May 2000, the Veteran requested that the 
claim of entitlement to service connection for PTSD be reopened.  
That second claim was adjudicated in May 2000.  After the second 
claim was denied, the appellant again failed to perfect an 
appeal. Thus, this case does not follow the fact pattern 
contemplated by Clemons, where VA considered a claim from  pro se 
appellant and narrowly considers service connection for one 
diagnosis, while ignoring other diagnoses raised by the record.  
Over the years VA has separately considered service connection 
for PTSD.  Under these facts, the undersigned finds that the 
Board lacks jurisdiction to once again consider the claim for 
PTSD.  38 U.S.C.A. § 7104 (West 2002).  Thus, this remand is 
limited to the question of entitlement to service connection for 
paranoid schizophrenia.  

Of course, if the Veteran desires to reopen the prior claim of 
entitlement to service connection for posttraumatic stress 
disorder, he should file such a claim with RO, and submit new and 
material evidence in order to secure a merits based review.  38 
U.S.C.A. §§ 5108, 7105 (West 2002).   

In order to comply with the joint motion, additional development 
of the evidence is required before the Board can adjudicate the 
Veteran's pending claim of entitlement to service connection for 
paranoid schizophrenia.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

In the joint motion, the parties found that the Board failed to 
remand the issue of entitlement to service connection for 
paranoid schizophrenia for issuance of a supplemental statement 
of the case.  The Board acknowledged in its February 2009 
decision that since the February 2006 statement of the case, 
hundreds of additional documents had been received but an 
supplemental statement of the case was not issued.  The Board had 
found this error to be harmless because "none of the evidence 
received since February 2006 links the appellant's current 
illness to service."  The joint motion noted, however, that 
there was pertinent evidence which consisted of a December 9, 
2008, letter from a VA psychiatrist who opined "that the 
psychiatric illness that the Veteran suffered from started during 
his time in service."  The Board's review of the claims folders, 
however, reveals that there is no such document of record.  Thus, 
a remand is necessary in order to obtain a copy of the December 
9, 2008 letter and for the RO to readjudicate the claim, and if 
warranted, issue a supplemental statement of the case reflecting 
consideration of all evidence received since the issuance of the 
statement of the case in February 2006.   38 C.F.R. § 19.31 
(2009).

Also, subsequent to the Joint Motion for Remand, the Veteran 
submitted yet additional medical evidence in July 2010 consisting 
of numerous treatment records from the Atlanta VA Medical Center 
dated from January 2007 to November 2008 and requested that the 
RO consider the evidence and readjudicate the claim.  This 
evidence consists of duplicates of medical reports previously of 
record as well as new evidence.  

Nevertheless, in light of the joint motion directives and the 
additional evidence submitted by the Veteran, the case is 
REMANDED for the following action:

1.  The RO should obtain a copy of the 
December 9, 2008 letter from a VA psychiatrist 
and associate it with the claims file.  Any 
efforts to locate this missing evidence should 
be documented in the claims file.  If the RO 
cannot locate that record, it must 
specifically document the attempts that were 
made to locate them, and explain in writing 
why further attempts to locate or obtain any 
government records would be futile.  The RO 
must then: (a) notify the claimant of the 
specific records that it is unable to obtain; 
(b) explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given an 
opportunity to respond.
 
2.  Thereafter, the RO must readjudicate the 
issue of entitlement to service connection 
for paranoid schizophrenia with consideration 
of all evidence received since the issuance 
of the statement of the case in February 
2006.  If the determination remains 
unfavorable to the Veteran, he and his 
representative must be provided with a 
supplemental statement of the case that 
addresses all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered.  The Veteran should 
be given an opportunity to respond to the 
supplemental statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

